Order in so far as it denies that part of plaintiff’s motion which asks for an increase in the allowance for the support, maintenance and education of the two children of the marriage and states that the payments now being made are adequate for the ordinary needs of the children at their present age, and in so far as it provides that if either or both of the children should go to private school or summer camp pursuant to agreement between the parents, the defendant shall pay the necessary expenses thereof and in that event the weekly payments provided for in the decree shall be suspended during attendance at school or camp, affirmed, without costs. No opinion. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.